Citation Nr: 1425061	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  11-32 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a disability manifested by forgetfulness.   


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel
INTRODUCTION

The Veteran served on active duty from October 1978 to November 1981.  He also had active duty from December 1990 to April 1991, including a period of service in Southwest Asia during the Persian Gulf war.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas, which reopened the claim for service connection for forgetfulness or memory loss and denied the claim on the merits.      

Before reaching the merits of the claim for service connection for a disability manifested by forgetfulness, the Board must first rule on the matter of reopening of the claim.  That is, the Board has a jurisdictional responsibility to consider whether it is proper for the claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered regardless of the RO's action.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001). 

In December 2012, the Veteran testified at a hearing before the undersigned Acting Veterans Law Judge via video teleconference.  A complete hearing transcript has been associated with the file.  

At the videoconference hearing before the Board in December 2012, the Veteran and his representative raised the issue of service connection for residuals of a head injury.  It does not appear that this issue has been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and this issue is referred to the AOJ for appropriate action.

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his files on the "Virtual VA" system and the VBMS system to insure a total review of the evidence. 


FINDINGS OF FACT

1.  Service connection for a disability manifested by forgetfulness was denied by the Board in a March 2003 decision.  The Veteran did not appeal this decision and it became final.

2.  The evidence received since the March 2003 decision is either cumulative or, in conjunction with previously considered evidence, does not relate to an unestablished fact that is necessary to substantiate the claim for service connection for a disability manifested by forgetfulness. 


CONCLUSIONS OF LAW

1.  The March 2003 Board decision denying service connection for a disability manifested by forgetfulness is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 20.1100, 20.1104 (2013). 

2.  The evidence received subsequent to the March 2003 Board decision is not new and material and the claim for service connection for a disability manifested by forgetfulness is not reopened.  38 U.S.C.A. §§ 5108, 7104(b), 7105(c) (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Duty to Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

For applications to reopen a claim based on new and material evidence, VA has a duty to notify the claimant of the definition of new and material evidence set forth in 38 C.F.R. § 3.156 and the basis upon which the claim for service connection had been previously denied.  See Kent v. Nicholson, 20 Vet. App. 1 (2006). 

The RO provided notice letters to the Veteran in March 2009 and May 2010.  The letters notified the Veteran of the definition of new and material evidence set forth in 38 C.F.R. § 3.156 and informed the Veteran of the bases for previous denial of the service connection claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The letters notified the Veteran of what information and evidence must be submitted to substantiate a claim, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence in support of his claims to the RO.  The Veteran was provided with notice of the type of evidence necessary to establish a disability rating and effective dates in the letter.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The claim was readjudicated in the November 2011 Statement of the Case and the September 2012 Supplemental Statement of the Case, thus curing any lack of timeliness of notice.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his claim.  Thus, there is no prejudice to the Veteran in the Board's considering this case on its merits.  The Board finds the duty to notify provisions have been fulfilled, and any defective notice is nonprejudicial to the Veteran and is harmless.  

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claim, and the duty to assist requirements have been satisfied.  The Veteran submitted evidence in support of his claim to reopen.  VA treatment records dated from October 2003 to March 2012 are associated with the claims file.  The Board has reviewed the Veteran's statements and the medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim to reopen.  

The duty to provide a medical examination and/or obtain a medical opinion in a claim for disability compensation benefits does not apply in cases involving an attempt to reopen a finally adjudicated claim unless new and material evidence is presented or secured.  See 38 C.F.R. § 3.159(c)(4)(iii); see Woehlaert v. Nicholson, 21 Vet. App. 456, 463 (2007).  However, the Board observes that the Veteran has been afforded a VA examination in connection with the application to reopen the claim for service connection.  VA provided an examination in September 2011 to obtain medical evidence as to the nature and likely etiology of the claimed disability manifested by forgetfulness and a medical opinion was obtained in July 2012.  The examination and medical opinion are adequate because a medical professional performed the examination and issued a medical opinion based on review of claims file, solicitation of history and symptomatology from the Veteran, and an examination of the Veteran.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The VA examiner provided a medical opinion as to the nature and etiology of the claimed disability and whether the disability was related to active service.  Neither the Veteran nor his representative has challenged the adequacy of the examination.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Moreover, 

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).

In Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that that the Veterans Law Judge (VLJ) who conducts a Board hearing fulfill duties to (1) fully explain the issue and (2) suggest the submission of evidence that may have been overlooked.  At the December 2012 videoconference hearing, the Veteran was assisted by a representative.  The undersigned acting VLJ fully explained the issue on appeal and suggested the submission of evidence that may have been overlooked.  See the Board Hearing Transcript dated in December 2012, pages 7 to 9.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The Board therefore finds that, consistent with Bryant, the acting VLJ who conducted the hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error provided in notice during the Veteran's hearing constitutes harmless error.

For these reasons, the Board finds that VA's duties to notify and assist the Veteran have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duties.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Analysis

In this case, the RO issued a decision in February 1995 which denied service connection for a disability manifested by forgetfulness on the basis that there was no evidence of a disability manifested by forgetfulness.  The Veteran was notified of the decision and he perfected an appeal.  In a March 2003 decision, the Board denied service connection for a disability manifested by forgetfulness on the basis that the symptom of forgetfulness is a symptom of the service-connected PTSD and the symptoms do not involve a separate and distinct disability and were not due to an undiagnosed illness.  The March 2003 Board decision is final.  38 U.S.C.A. § 7104, 38 C.F.R. § 20.1100.   

In order to reopen a claim which has been denied by a final decision, new and material evidence must be received.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  The evidence to be considered in making this new and material determination is that added to the record since the last final denial on any basis.  Evans v. Brown, 9 Vet. App. 27 (1996).  See also Shade v. Shinseki, 24 Vet. App. 110, 120 (2010) (new and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof).

The evidence of record at the time of the March 2003 Board decision included the Veteran's service treatment records; service personnel records; VA treatment records dated in 1995 and from January 2000 to July 2001; VA general medical, audio, and orthopedic examination reports dated in July 1991, April 1994, April 1996, May 1996, April 1998, 	and September 1999; VA psychiatric examination reports dated in April 1996 and April 1998; the Veteran's informal claim dated in October 1994 (in which he alleged that he had experienced symptoms since his return from the Gulf War); statements and a mental health evaluation from Dr. Coopwood dated in 1998, 1999, and 2001; social worker therapy records dated in 1995 and 1998; the Veteran's statements describing the PTSD and/or stressor events in service dated in July 1995, September 1997, and June 2001; the Veteran's statement describing symptoms of forgetfulness dated in July 1995; a letter from CURR dated in July 1998 and February 1999 with military unit information and after action reports; outpatient treatment records from S.M. Hospital dated in May 1999; treatment records from Dr. Springfellow dated in 1995, 1996, and 1999; treatment records from an army hospital (post service treatment) dated from December 1990 to October 1996; a September 1997 statement from a counseling psychiatrist; a March 2000 statement from a VA doctor (for a back disability); records and applications for the Veteran's disability claim with the United States Civil Service and the Department of Labor, dated in 1995, 1997, and 2000; private audiometric test reports dated in 1997, 1998, 1999, and 2000; an October 1999 statement from a private neurosurgeon; a 1996 MRI report of the lumbar spine and a November 1996 record from a chiropractor; and a December 1991 RO hearing transcript (regarding a claim for service connection for a back disability). 

In a July 1995 statement, the Veteran alleged that he had experienced problems with memory loss since his discharge from active duty.  He reported having served in Saudi Arabia during Desert Storm.  A July 1995 assessment by a social worker notes that the Veteran had voiced complaints of memory loss.  The diagnoses listed by the social worker included PTSD; recurrent chronic depression secondary to PTSD; and alcohol abuse to self-medicate, in remission.  

On consultation in September 1995, in connection with a comprehensive clinical evaluation program (CCEP), the Veteran reported numerous problems since service in 1991, including short-term memory problems.  On VA mental examination in April 1996, the Veteran was alert, if somewhat tense.  Answers were generally relevant and organized, and he expressed his thoughts adequately.  Speech was normal.  He was oriented to time, place, and person.  Thought content revealed anxiety, some free-floating but perhaps largely fixed in many of his physical complaints.  Sleep was somewhat disturbed.  He complained of dreams, which did not sound like recurrent nightmares associated with PTSD.  A reported disappearance for two days and blackouts could not be explained.  The Veteran did not feel that this was due to drinking, but the examiner did not consider it to be a dissociative phenomenon, hysterical perhaps.  The Veteran was increasingly irritable and mildly depressed at times.  There was no guilt feeling, dissociative phenomenon, or blunting.  The examiner could not confirm the diagnosis of PTSD and he was more apt to accept the diagnosis of generalized anxiety disorder, perhaps with some characterologic features.  The final diagnosis was chronic generalized anxiety.  On VA psychiatric evaluation in April 1998, the Veteran complained of various symptoms such as sometimes being forgetful.  On examination, memory was noted to not be very good.  The diagnoses were chronic delayed PTSD and major depressive disorder.  On VA psychiatric evaluation in April 2001, the Veteran's thoughts were organized and goal directed.  His affect was appropriate and his mood was calm.  Diagnoses were adjustment disorder mixed, and rule out PTSD.  According to a June 2001 letter from his treating VA psychiatrist, the Veteran was continuing to be treated for PTSD, but he had reported an improvement in symptoms and was given a return to work letter.  In May 2002, Dr. Coopwood noted the Veteran had various psychiatric symptoms such as anxiety, sleeping problems, etc.   Diagnoses were chronic PTSD and personality disorder not otherwise specified.  

In the March 2003 decision, the Board noted that service connection was in effect for PTSD and indicated that the claimed condition of forgetfulness was clearly a subjective symptom of the Veteran's already service connected psychiatric illness.  The Board indicated that symptoms of psychiatric illness are already taken into account when rating service-connected PTSD, and separate service connection is not given for individual symptoms.  The Board also stated that some of the claimed conditions are diagnosed disorders and therefore, the Persian Gulf war provisions on undiagnosed illness do not apply.  The Board found that the weight of the credible evidence demonstrated that these various claimed conditions, including forgetfulness, were not incurred in or aggravated by service, and the claim for service connection for forgetfulness was specifically denied.  

In November 2008, the Veteran applied to reopen service connection for a disability manifested by forgetfulness.  

The evidence received since the last final decision dated in March 2003 includes the Veteran's statement dated in November 2008 (in which he asserts that he has experienced forgetfulness since the Persian Gulf War); treatment records from a correctional facility dated from 2001 to 2003; VA treatment records dated from October 2003 to March 2012; VA psychiatric examination reports dated in September 2003, April 2005, December 2005, and September 2011 with a July 2012 addendum opinion; VA orthopedic examination reports dated in May 2003, March 2005, November 2005, and August 2011; a September 2004 MRI of the spine; a June 2001 civil service medical examination report; a July 2001 statement from Dr. Coopwood; and the Veteran's testimony at the videoconference hearing before the Board in December 2012.  

The Board has reviewed the evidence submitted to the record since the March 2003 Board decision and finds that new and material evidence has not been received, and the claim for service connection for a disability manifested by forgetfulness is not reopened. 

At the Board videoconference hearing in December 2012 and in the November 2008 written statement, the Veteran stated that he has had symptoms of forgetfulness since separation from active duty and since service in the Persian Gulf during the Gulf War.  The Veteran's lay statements are not new evidence since his contentions of forgetfulness were part of the record at the time of the March 2003 decision and was considered at that time.  In a July 1995 lay statement, the Veteran had made these assertions and reported having symptoms since service separation and this evidence was already considered at the time of the March 2003 Board decision.  The continued duration of a symptom does not render it new evidence.  Thus, this evidence is not new. 

The VA orthopedic examination reports dated in May 2003, March 2005, November 2005, and August 2011; a September 2004 MRI of the spine; and a June 2001 civil service medical examination report are new evidence because this evidence was not part of the record at the time of the March 2003 decision. 

However, this evidence is not material because this evidence does not relate to an unestablished fact necessary to substantiate the claim for service connection for a disability manifested by forgetfulness.  This additional evidence does not address the claimed symptoms of forgetfulness.  This evidence is not relevant to the service connection claim the Veteran is attempting to reopen but addresses multiple unrelated disabilities.  This evidence is not relevant to the issue on appeal, and therefore it does not relate to an unestablished fact necessary to substantiate the claim and does not raise a reasonable possibility that the Veteran has a current disability manifested by forgetfulness that was incurred in active service or is related to active service. 

The July 2001 statement from Dr. Coopwood, the treatment records from a correctional facility dated from 2001 to 2003, and the VA treatment records dated from October 2003 to March 2012 are new evidence because this evidence was not part of the record at the time of the March 2003 decision.  However, this evidence is also not material.  The July 2001 statement from Dr. Coopwood and the treatment records from the correctional facility show psychiatric treatment.  However, the records do not establish that the Veteran has a disability manifested by forgetfulness that is separate and distinct from his service-connected PTSD or that such a disability is related to his active service.  A January 2012 VA treatment record indicates that the Veteran reported having memory problems with recent events and the Veteran related the memory problems to a head injury in service.  The Veteran reported that he was forgetting class room instructions.  A diagnosis was not made.  VA treatment records dated in May 2011, February 2012, and July 2012 indicate that mental status examination revealed that the Veteran's thought process was good, and clear and organized.  

The findings in the treatment records show that the Veteran has received mental health treatment over the years and has reported symptoms of forgetfulness on one occasion.  This new medical evidence does not establish that the Veteran has a disability manifested by forgetfulness that is separate from the service-connected PTSD and is otherwise related to active service.  This evidence either by itself or when considered with previous evidence of record does not relate to the unestablished facts of current disability and nexus to service which are necessary to substantiate the claim and it does not raise a reasonable possibility of substantiating the claim.  Therefore, this evidence is not material. 

At the Board videoconference hearing in December 2012, the Veteran stated his symptoms of forgetfulness were caused by the medications he took for his service-connected back disorder and were also caused by a head injury in service.  See the Board Hearing transcript, dated in December 2012, pages 3-5.  The Board finds that these lay assertions are new but are not material.  The Veteran's statements do not relate to an unestablished fact necessary to substantiate the claim for service connection for a disability manifested by forgetfulness.  The Board allows that these lay statements are presumed to be credible for the purpose of reopening a claim.  However, lay assertions of medical causation cannot serve as the predicate to reopen a claim under 38 U.S.C.A. § 5108.  Moray v. Brown, 5 Vet. App. 211 (1993); Hickson v. West, 11 Vet. App. 374 (1998).  The Board notes that the Veteran is not shown to possess the appropriate medical expertise and training to competently offer an opinion as to the etiology of memory impairment or forgetfulness and any statements purporting to do so cannot constitute material evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007).  Laypersons are not competent to give a medical opinion as to diagnosis or causation.  For these reasons, unsupported statements, even if new, do not serve as a predicate to reopen a previously disallowed claim under the facts of this case.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).  Therefore, these statements, while new, are not material, and are insufficient to reopen the claim.  

The VA psychiatric examination reports dated in September 2003, April 2005, December 2005, and September 2011 with a July 2012 addendum opinion are new evidence because this evidence was not part of the record at the time of the March 2003 Board decision.  However, this evidence is not material because this evidence does not relate to an unestablished fact necessary to substantiate the claim for service connection for a disability manifested by forgetfulness and do not raise a reasonable possibility of substantiating the claim.    

The VA psychiatric examination reports indicate that the Veteran was exaggerating his symptoms and the psychological testing (TSI and MMPI2) results were invalid and suggested exaggeration of psychopathology.  The September 2003 VA examination report indicates that the psychometric testing (TSI and MMPI2) had invalid results and the results suggested significant exaggeration of psychopathy.  The April 2005 VA examination report notes that it was evident the Veteran was exaggerating some symptoms such as suicidal ideation.  The December 2005 VA examination report indicates that the MCMI-III had a valid profile with mild evidence of symptoms exaggeration and the TSI was invalid because of symptom exaggeration.  

The VA examinations conducted in April 2005 and December 2005 show that the Veteran's memory was good and/or within normal limits.  The April 2005 VA psychiatric examination report indicates that on mental status examination, long term and short term memory were good.  The December 2005 VA examination report indicates that long term and short term memory were good, immediate recall was within normal limits, and working memory was variable.  

The September 2011 VA examination report notes that psychological testing showed signs of significant exaggeration and significant malingering and the examiner questioned the Veteran's self-reported symptoms.  The September 2011 VA examination report indicates that the Veteran reported that he is forgetful and he could not remember his appointments, he forgets to take his medications, and he forgets where he puts his keys.  The Veteran reported that his memory fluctuated a great deal and some days, it was fine and on some days, it was poor.  The examiner noted that this pattern would strongly suggest a nonphysical cause of memory impairment and would be more consistent with substance abuse mediated memory impairment or a psychiatric-mediated cause of memory impairment.  The examiner noted that the Veteran was difficult to evaluate due to evasiveness on questions about pertinent topics such as legal history, substance abuse history, occupational history, and social relationships.  The examiner stated that it was impossible to determine the exact origin of the subjectively reported memory problems.  The examiner stated that the psychological testing showed a tendency to exaggerate or overstate symptoms which brought into question the severity of the reported memory impairment.  The examiner noted that he administered the Montreal Cognitive Assessment (MOCA) resulting in a low score which put the Veteran in the impaired range but the results of the test were not considered valid due to overt lack of cooperation of the test.  The examiner indicated that the Veteran gave poor effort and flatly refused to do some of the required tasks.  The examiner opined that the Veteran's most impairing disorders were his substance abuse and personality disorder.  The examiner opined that it was less likely than not that the substance abuse disorder was a means of coping with traumatic events but was it was more likely that this disorder was a separate issue and was unrelated to military service and there were records which suggested pre-military substance abuse.  The Axis I diagnoses were cocaine dependence, alcohol dependence, substance abuse, and mood disorder with depressive features.  The examiner deferred the diagnosis of PTSD due to lack of cooperation during the interview, significant inconsistencies the record, and invalid psychological testing suggestive of malingering.  The Axis II diagnosis was antisocial personality disorder with paranoid and schizoid traits.  The examiner noted that the Veteran subjectively reported memory complaints as related to his Desert Storm service.  The examiner opined that the subjective complaints were more likely related to other numerous factors including malingering, substance abuse, uncontrolled diabetes, and chronic pain.  The examiner opined that the Veteran had a diagnosis of antisocial personality disorder which was his core pathology.  The examiner stated that he could not confirm the diagnosis of PTSD at that time due to the problems with the Veteran's credibility which were discussed above.  The examiner found the Veteran to be incompetent.  In the July 2012 VA addendum opinion, the examiner confirmed his examination findings from September 2011.   

The examination findings and reports do not tend to relate any current symptoms of forgetfulness or memory impairment to a disability (other than the service-connected PTSD) that was incurred or is related to active service.  In fact, the VA examination reports indicate that there were no credible objective findings of memory impairment.  The September 2011 VA medical opinion related the subjective report of memory impairment to nonservice-connected disabilities such as the Veteran's antisocial personality disorder and substance abuse.  Congenital or developmental defects such as personality disorders are not "diseases" or "injuries" within the meaning of applicable legislation, and therefore service connection for them is generally precluded by regulation.  38 C.F.R. §§ 3.303(c) , 4.9, 4.127.  The VA examiner opined that the substance was not related to military service.  

The VA examiner opined that the memory impairment may be a psychiatric symptom.  The Board notes that service connection already has been established for the Veteran's PTSD and that evaluating the same manifestations under a separate diagnosis would violate the anti-pyramiding provisions of 38 C.F.R. § 4.14.  With regard to symptoms of memory loss, this symptom is contemplated in the rating criteria for PTSD.  See 38 C.F.R. § 4.130 (General Rating Formula for Mental Disorders).  

The VA examination reports do not raise a reasonable possibility of substantiating the claim for service connection.  This evidence does not raise a reasonable possibility that the Veteran has current forgetfulness or memory impairment that is caused by a disability other than PTSD that was incurred in active service or is related to active service.  This evidence does not relate to unestablished facts necessary to substantiate the claim.  The VA examination findings do not establish objective findings of memory impairment.  The VA examination findings and opinions do not relate the subjective symptoms of memory impairment to a disability other than PTSD that was incurred in active service or is related to active service, but relate the subjective symptoms to nonservice-connected disorders and to the current personality disorder.  The VA examination reports also show that the subjective memory impairment may be due to the service-connected PTSD and this fact had already been established at the time of the March 2003 Board decision.  The VA examination findings do not raise a reasonable possibility of substantiating the claim but weigh against the claim for service connection.  This evidence is not material.  

The Board acknowledges that the threshold for reopening a claim is low, but it is a threshold nonetheless and as described the evidence that has been added since March 2003 clearly does not reach that threshold.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Essentially, even if the Board reopened the claim, no duty to assist would be triggered.

It is important for the Veteran to understand that even if the Board reopened the claim, there is significant evidence against this claim, including the fact that he does not have a currently diagnosed disability manifested by forgetfulness, outside of PTSD, and there is significant evidence against this claim.  Thus, even if the Board reopened the claim, there is significant evidence in this case outweighing the Veteran's current contentions, and providing the basis to deny this claim on the merits even if the claim were reopened.  

Accordingly, the Board finds that new and material evidence has not been received to reopen service connection for a disability manifested by forgetfulness.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The appeal is denied. 






ORDER

New and material evidence not having been received, the appeal to reopen service connection for a disability manifested by forgetfulness is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


